Citation Nr: 0618775	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  96-48 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hidradenitis of 
both axillae and the inner thighs, with secondary yeast 
infections, and encroachment of the right neurovascular 
bundle, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for scarring of 
the right axilla, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for scarring of 
the left axilla, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for diarrhea, 
currently evaluated as 10 percent disabling.




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
November 1986.

The present appeal comes to the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision, in which the RO 
denied entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity, and for ear pain and 
hearing loss.  In that decision the RO also denied a 
disability rating in excess of 10 percent for hidradenitis of 
the left axilla with recurrent abscesses, and a rating in 
excess of 30 percent for hidradenitis of the right axilla 
with recurrent abscesses and encroachment of the right 
neurovascular bundle.  All of those claims were appealed.

In a March 2001 rating action by a Decision Review Officer 
(DRO), the RO combined consideration of the issues of an 
increased rating for hidradenitis of the left axilla with 
recurrent abscesses, increased rating for hidradenitis of the 
right axilla with recurrent abscesses and encroachment of the 
right neurovascular bundle, and service connection for 
headaches.  As a result, a 50 percent evaluation was granted 
for hidradenitis of both axillae and the inner thighs with 
secondary headaches, diarrhea, yeast infections and 
encroachment of the right neurovascular bundle, effective 
from February 1995.

The Board denied service connection for ear problems and 
hearing loss, claimed as secondary to the service-connected 
hidradenitis, in a May 2002 decision.

In a September 2004 rating decision, the RO subdivided some 
of the symptoms associated with the service-connected 
hidradenitis as independent service-connected disabilities, 
assigning separate evaluations for various manifestations of 
that condition, which were formerly rated together, in 
essence granting a significantly increased evaluation for 
that condition and its associated symptomatology.  

This case previously came before the Board in April 2005, at 
which time the service connection claim for bilateral carpal 
tunnel syndrome was denied and the increased rating claim for 
hidradenitis and its associated symptomatology was remanded 
so that a supplemental statement of the case (SSOC) could be 
issued and the veteran could respond either to indicate that 
she is now satisfied with the increased evaluations granted 
or to express her desire to pursue an appeal as to any of the 
ratings assigned.  An SSOC was issued to the veteran in 
January 2006, and she has not since responded.  Accordingly, 
the appeal relating to her increased evaluation claims 
continues.


FINDINGS OF FACT

1.  Hidradenitis of both axillae and the inner thighs is 
manifested by symptoms consistent with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance; secondary yeast 
infections and encroachment of the right neurovascular bundle 
are productive of essentially no physical impairment or 
clinical disability.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's headaches occur several times 
a month with infrequent prostrating attacks.

3.  Scarring of the left and right axilla is manifested on 
each side by well-healed, tender scarring with 
hyperpigmentation of the skin on both sides and a depressed 
surface.

4.  Diarrhea is productive of moderate disability 
characterized by frequent episodes of bowel disturbance with 
abdominal distress.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for hidradenitis of both axillae and the inner thighs, with 
secondary yeast infections, and encroachment of the right 
neurovascular bundle are not met at any time from February 6, 
1995, forward.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.118, Diagnostic Code 
7806 (prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for headaches are not met at any time from February 6, 1995, 
forward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Code 8199-8100 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for scarring of the right axilla are not met at any time from 
February 6, 1995, forward.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (prior to August 30, 2002); 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for scarring of the left axilla are not met at any time from 
February 6, 1995, forward.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (prior to August 30, 2002); 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for diarrhea are not met at any time from February 6, 1995, 
forward.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.114, Diagnostic 
Code 7319 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, that notice was provided both prior and after 
the initial rating decision.  As will be discussed, the 
veteran has been provided a substantial and adequate amount 
of notice pertaining to VA's duty to assist him in his claim.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In September 2002 and April 2003 letters, the RO informed the 
veteran of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claims.  In addition, the veteran was advised, by virtue of a 
detailed April 1996 statement of the case (SOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate her claims.  
We therefore believe that appropriate notice has been given 
in this case.  Further, the claims file reflects that a 
September 2004 supplemental SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1359, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, inasmuch as 
essentially an earlier effective date of February 6, 1995, 
has already been assigned to all of the increased rating 
claims that make up this appeal.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In a December 1995 rating action, the RO continued a 30 
percent evaluation for hidradenitis of the right axilla with 
recurrent abscesses and encroachment of the right 
neurovascular bundle (major) and continued the evaluation of 
a 10 percent evaluation for hidradenitis of the left axilla 
with recurrent abscesses (minor).  The veteran appealed that 
determination.

A VA examination of the skin was conducted in March 1997.  
Examination of the skin revealed a 5-cm surgical scar of the 
right axilla with hyperpigmentation.  The skin was indurated 
and tender and no purulent discharge was noted.  The left 
axillary skin was indurated and tender.  There was a small 
amount of whitish-yellow discharge on pressure.  The 
diagnoses included: progressively worsening recurrent 
hydradenitis suppurativa of the bilateral axillae; status 
post axillary surgery with resultant pain and weakness in the 
right upper extremity and frequent antibiotic associated 
diarrhea.  

On neurological evaluation conducted in March 1997, the 
veteran complained of throbbing and sharp temporal headaches 
since 1994.  She reported that she got headaches on the same 
side as the abscess in the axilla, about 1 to 2 days prior to 
development.  She reported experiencing headaches for 20 out 
of 30 days, lasting from 10 minutes to 2 hours.  A diagnosis 
of a history of recurrent temporal headaches associated with 
axillary abscesses, recurring on the same side, was made.  

Another VA examination was conducted in January 1998.  The 
veteran complained of episodic symptoms of axillary 
hidradenitis with bilateral abscesses.  The veteran reported 
that she suffered from diarrhea one to two times a month 
which seemed to be concurrent with the abscesses as well as 
headaches which were associated exclusively with periods of 
abscess formation.  Examination of the right axillary region 
revealed multiple nodular indurations, about 1 cm in diameter 
and tender to manipulation.  The left axillary region 
revealed some subcutaneous indurations of smaller size.  It 
was noted that the veteran was treated with antibiotics for 
recurrent hidradenitis and that the medical records 
documented that the veteran suffered from gastrointestinal 
(GI) distress and some diarrhea associated with the 
antibiotics.  A diagnosis of bilateral suppurative 
hidradenitis, chronic, with monthly recurrences, was made.

The VA examiner commented that the veteran suffered from 
bilateral purulent hidradenitis, occurring on a monthly 
basis, with bilateral abscess production, which temporarily 
incapacitated her from normal activity.  The prognosis was 
that this condition was chronic and would require long-term 
care.

A VA skin examination was conducted in April 1998.  Physical 
examination revealed some edema, erythema, and subcutaneous 
nodules with some slight purulent drainage from the bilateral 
axilla, which was tender to touch.  Hidradenitis suppurativa 
was diagnosed.

VA medical records dated from 2001 to 2003 indicate that the 
veteran was treated for periodic abscesses.  

A VA examination was conducted in May 2003.  It was noted 
that the veteran continued to experience recurrent bilateral 
axillary and inner thigh abscesses, occurring 2 to 3 times 
monthly, with associated symptoms of pain.  She reported that 
abscess ruptures were treated with antibiotics and heat 
compresses.  The veteran reported experiencing headaches with 
the onset of axillary abscesses occurring 2 to 3 times a 
month, lasting 3 to 4 days.  She reported that the headaches 
were not prostrating in nature and stated that ordinary 
activities were possible during headaches.  The veteran also 
indicated that she experienced diarrhea and intermittent 
yeast infections (with diminished frequency and no side 
effects on Diflucan) secondary to antibiotic treatment for 
hidradenitis, which she had received 10 times during the last 
year.  She reported having diarrhea with each anti-biotic 
treatment lasting 3 to 4 days then resolving, with mild 
crampy abdominal pain during flare-ups.  She denied symptoms 
of nausea, vomiting or, hematemesis, and it was noted that 
she had no signs of anemia, malnutrition, or debility.  

Clinical evaluation of the skin revealed a well-healed tender 
post-surgical scar measuring 6 x 0.5 cm, darker than the 
surrounding skin, with a depression of the surface contour on 
palpation on the external aspect of the right axilla.  On the 
internal aspect of the right axilla, there was a well-healed 
tender post-surgical scar measuring 7 x 1.5 cm, darker than 
the surrounding skin, with a depression of the surface 
contour on palpation.  On the left axilla, there was a well-
healed tender post-surgical scar measuring 8 x 0.5 cm, darker 
than the surrounding skin, with a depression of the surface 
contour on palpation.  There were scattered comedones on both 
axillae and both axillae were indurated and hyperpigmented.  
There was hyperpigmentation of the inner thighs with no 
ulceration present.  There was no exfoliation, exudation or 
draining.  There was no current yeast infection.  A CT scan 
of the head done in June 2003 was negative.

The diagnoses included: residuals of chronic bilateral 
axillary hydradenitis suppurativa with associated headaches, 
limited range of motion of both shoulders and encroachment of 
the right neurovascular bundle; secondary status post 
excision, right axillary hydradenitis suppurativa; secondary 
diarrhea and yeast infections secondary to antibiotic 
therapy; and chronic hydradenitis suppurativa of the inner 
thighs.  The examiner commented that there was mild 
disfigurement associated with bilateral axillae and inner 
thighs and functional impairment associated with the chronic 
hydradenitis suppurativa of the bilateral axillae.  
Photographs of the affected areas accompanied the examination 
report.

III.  Legal Analysis

The determination of whether an increased evaluation is 
warranted is based upon review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where there is disagreement 
with an initially assigned disability evaluation, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

A.  Hydradenitis of the inner thighs and both axillae
with associated symptoms

The veteran's service connected hidradenitis of both axillae 
and the inner thighs, with secondary yeast infections, and 
encroachment of the right neurovascular bundle, is currently 
evaluated as 50 percent disabling, effective from February 6, 
1995, under Diagnostic Code (DC) 7806, relating to the 
evaluation of dermatitis or eczema.  

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating skin disorders, as set forth in 38 
C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002); see also 67 Fed. Reg. 62,889 (Oct. 9, 2002).  These 
changes became effective on August 30, 2002.  See 38 C.F.R. § 
4.118 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is applied, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Both the April 1996 SOC and the December 2005 SSOC 
reflect that the RO considered both the former and amended 
rating criteria, and other pertinent ones, in evaluating the 
veteran's claim.  In both instances, the veteran was afforded 
an opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. at 384.

Pursuant to the former criteria, under Diagnostic Code 7806 
for dermatitis or eczema (also used for rating under DC 7819 
for new, benign skin growths), a 10 percent evaluation was 
warranted where the skin disability was productive of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating required that 
the disability be manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation required that the condition be manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, DC 7806 (prior to Aug. 30, 
2002).

The revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve- 
month period.  The regulation also provides that eczema can 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

Under the amended regulations, an 80 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  A 50 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  A 30 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  For disfigurement of the head, face, or neck 
with one characteristic of disfigurement a 10 percent 
disability rating is assigned.  67 Fed. Reg. at 49,596 
(codified at 38 C.F.R. § 4.118, DC 7800).

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: a scar of 5 or more inches (13 
or more centimeters) in length; a scar at least one-quarter 
inch (0.6 centimeter) wide at widest part; the surface 
contour of a scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id.  Unretouched color 
photographs are to be considered when evaluating under these 
criteria.  Id.

It is clear that under the former rating criteria of DC 7806, 
the veteran is in receipt of the maximum schedular evaluation 
and accordingly, evaluation under that criteria can be of no 
benefits in assigning an evaluation in excess of 50 percent.  

Under the revised criteria of DC 7806, an evaluation in 
excess of 50 percent is similarly not warranted.  The 
veteran's skin condition is essentially limited to the inner 
thighs and axillary areas.  There is no clinical evidence of 
record which establishes or even suggests that the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas is affected (nor 
do the photographs of record indicate this), or that the 
veteran has been in need of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past twelve-month period.  

Inasmuch as the veteran does not have disfigurement of the 
head, face and neck, a higher evaluation is not warranted 
under the amended criteria of DC 7800.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the Board 
notes that many of the various manifestations of veteran's 
disorder have already been separately evaluated.  

The Board can find no basis for the assignment of a separate 
evaluation for yeast infections, inasmuch as these only 
periodically occur, resolve with treatment and are productive 
of no chronic clinical impairment of physical disability.  
Similarly, the encroachment of the right neurovascular bundle 
has not been shown to be productive of any chronic clinical 
impairment of physical disability.  Scarring has been 
separately evaluated and will be discussed below.

Accordingly, the Board concludes that an evaluation in excess 
of 50 percent is not warranted for hidradenitis of both 
axillae and the inner thighs, with secondary yeast 
infections, and encroachment of the right neurovascular 
bundle at any time since February 6, 1995.

B.  Headaches

The veteran's service connected headaches associated with 
hidradenitis of both axillae and the inner thighs, with 
secondary yeast infections, and encroachment of the right 
neurovascular bundle, is currently evaluated as 50 percent 
disabling, effective from February 6, 1995, under Diagnostic 
Code (DC) 7806, relating to the evaluation of dermatitis or 
eczema.  

The veteran is currently rated 30 percent disabled under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  A 
specific diagnostic code does not exist which sets forth 
criteria for assigning disability evaluations for the exact 
disability suffered by the veteran.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disability as to which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  See 38 C.F.R. § 
4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the first 
two digits of that part of the rating schedule which most 
closely identifies the part, or system, of the body involved 
and adding "99" for the unlisted condition.  See 38 C.F.R. 
§ 4.27.

Therefore, the veteran's headache disability is evaluated 
under the criteria of Diagnostic Code (DC) 8100, as analogous 
to migraine headaches.  A 50 percent evaluation, the highest 
the Rating Schedule allows, is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  A 30 percent disability 
rating is warranted with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.

The veteran's medical evidence clearly shows that she suffers 
from a headache disability since about 1994.  In 1997, she 
reported that she got headaches on the same side as the 
abscess in the axilla, about 1 to 2 days prior to 
development.  She reported experiencing headaches for 20 out 
of 30 days, lasting from 10 minutes to two hours.  When 
recently examined in 2003, the veteran reported experiencing 
headaches with the onset of axillary abscesses occurring 2 to 
3 times a month, lasting 3 to 4 days.  She reported that the 
headaches were not prostrating in nature and stated that 
ordinary activities were possible during headaches.  A CT 
scan of the head done in June 2003 was negative.

Diagnostic Code 8100 bases its rating criteria on the number 
of prostrating attacks, not the number of headaches.  While 
the veteran has certainly indicated that she suffers from 
headaches very often, there is no indication that these 
headaches have been prostrating attacks occurring more than 
approximately once per month. Essentially, while the veteran 
has certainly indicated that she suffers from headaches very 
often, there is no indication that these headaches have been 
prostrating attacks occurring more than approximately once 
per month.  

Therefore, based on the evidence of record, the Board cannot 
find that the veteran's disability meets the criteria for a 
higher, 50 percent, evaluation.  Specifically, while she 
indicated he suffers from headaches 2 to 3 times a month, 
there is no indication that she has been suffering from 
prostrating attacks more than once per month that were 
productive of severe economic inadaptability.  Therefore, the 
Board concludes that her headaches, while disabling, are not 
productive of economic inadaptability. Therefore, the 
currently assigned 30 percent disability rating for the 
veteran's headaches is appropriate, since February 6, 1995.

C.  Scarring of the right and left axillae

The veteran's service connected scarring of the right and 
left axilla is currently evaluated as 10 percent disabling 
(separately evaluated for each side), effective from February 
6, 1995, under Diagnostic Code 7804, relating to the 
evaluation of superficial scars.  

Scars that are superficial and poorly nourished with repeated 
ulceration, are tender and painful on objective 
demonstration, or that limit function of the affected part 
parts warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
DCs 7803, 7804, 7805, as effective prior to and after August 
30, 2002.

Further, prior to August 30, 2002, scars were rated under 38 
C.F.R. § 4.118, DCs 7800 through 7805 (2001).  DC 7800 
provided ratings for scars of the head, face, or neck.  DCs 
7801 and 7802 provided ratings for scars from second and 
third degree burns.  Obviously, these provisions are 
inapplicable in the instant case, given the nature of the 
veteran's disability.  Under DC 7803, a maximum 10 percent 
rating was assigned for scars that were poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001), 
effective prior to August 30, 2002.  Under DC 7804, a maximum 
10 percent was assigned for scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DC 
7804 (2001), effective prior to August 30, 2002.  No higher 
rating was available under these provisions.  Finally, under 
DC 7805, scars could be rated based on limitation on function 
of the part affected.  38 C.F.R. § 4.118, DC 7805 (2001), 
effective prior to August 30, 2002.

Under the new DC 7819, effective August 30, 2002, benign skin 
neoplasms are to be rated as disfigurement of the head face, 
or neck (DC 7800) (which is obviously inapplicable here), 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  38 C.F.R. § 4.118, DC 7819 (2004).

Under the new DC 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7801 (2005).

Under the new DC 7802, a maximum 10 percent rating is 
warranted for scars, other than the head, face, or neck, that 
are superficial, that do not cause limited motion, and that 
involve area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2005).

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
DCs 7803, 7804 (2005).

Under the new DC 7805, scars may also be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.  38 C.F.R. § 4.118, DC 7805.

Upon review of the objective medical evidence of record, the 
Board is of the opinion that the veteran's service-connected 
scarring of either axilla does not warrant a rating in excess 
of the currently assigned separate 10 percent evaluations, 
under either the old regulations or those currently in 
effect.

Under the old regulations, effective prior to August 30, 200, 
the evidence reflects that the veteran's service-connected 
scarring is assigned the maximum rating allowable under the 
former DCs 7803 and 7804.  The objective medical evidence 
does not reflect any complaints or findings that the scarring 
is manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement that would be consistent 
with the assignment of a 30 percent rating under DC 7806, 
effective prior to August 30, 2002.  In fact, when she was 
examined by VA in 2003 the scarring on both the left and 
right side was described as well-healed, and it was noted 
that there was no exfoliation, exudation or draining.  Thus, 
a rating in excess of 10 percent would not be warranted under 
the regulations effective prior to August 30, 2002.

The Board notes that functional impairment such as limitation 
of motion of the shoulders due to pain is already separate 
compensated under DC 5201, so a rating under wither the 
former or amended provisions of DC 7805 is not warranted.  

Nor is a rating in excess of 10 percent warranted under the 
current regulations, effective August 30, 2002.  Here it is 
noted that veteran's right and left axilla scarring is 
already evaluated at the maximum rating allowable under DCs 
7802, 7803, and 7804 (2005). 

Moreover, there is no medical evidence, nor are there any 
complaints, regarding scars related to the veteran's skin 
disorder that are deep, cause limited motion, and that 
involve an area or areas exceeding 12 square inches, located 
other than in the head, face, or neck, such as to warrant a 
20 percent rating under the new DC 7801.  In essence, the 
scarring on both sides is merely productive of hyperpigmented 
areas much smaller than 12 inches, depressed on the surface.  
Such findings do not warrant a rating in excess of 10 percent 
under this provision.  

Inasmuch as the current rating contemplates superficial 
scarring which is painful, there is no basis for the 
assignment of an evaluation in excess of 10 percent based on 
pain, nor have the clinical records shown that the veteran 
demonstrates any appreciable functional impairment or 
clinical disability due to painful scarring nor is there any 
clinical finding of weakness, instability, or fatigability 
due to the service-connected axilla scarring, such as to 
warrant an increased rating (as noted previously limitation 
of motion of the shoulders is separately compensated).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In sum, for the reasons discussed above, the Board finds that 
a rating in excess of 10 percent is not warranted for 
scarring of either the right or left axilla under DC 7804 at 
any time rom February 6, 1995 forward, under either the old 
or new rating criteria.  More over, the evidence is not so 
evenly balanced as to allow for the application of the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).

D.  Diarrhea

The veteran's service connected diarrhea is currently 
evaluated as 10 percent disabling, effective from February 6, 
1995, under Diagnostic Code 7319, relating to the evaluation 
of irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  

Under DC 7319, irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) warrants a 0 percent disability rating 
when mild with disturbances of bowel function with occasional 
episodes of abdominal distress, a 10 percent disability 
rating when moderate with frequent episodes of bowel 
disturbance with abdominal distress, and a 30 percent 
disability rating when severe with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

The record reflects that the veteran's symptoms abdominal 
distress and diarrhea are only associated with antibiotic use 
for her skin condition.  In 1998, the veteran reported that 
she suffered from diarrhea one to two times a month 
associated with the use of antibiotics.  When examined in 
2003, the veteran reported that she experienced diarrhea 
secondary to antibiotic treatment for hidradenitis.  She 
reported having diarrhea with each anti-biotic treatment 
lasting 3 to 4 days then resolving, with mild crampy 
abdominal pain during flare-ups.  She denied symptoms of 
nausea, vomiting or, hematemesis and it was noted that she 
had no signs of anemia, malnutrition or debility

Essentially, the veteran's symptoms are most consistent with 
moderate disability, consistent with symptoms of frequent 
episodes of bowel disturbance with abdominal distress, and it 
appears that these symptoms have been consistent since 1995.  
The evidence does not demonstrate that the veteran's symptoms 
of constipation, diarrhea, and abdominal distress occur on 
more or less a constant basis warranting a 30 percent 
evaluation.  Accordingly, an evaluation in excess of 10 
percent for diarrhea is denied for the period extending from 
February 6, 1995, forward.

ORDER

Entitlement to an evaluation in excess of 50 percent for 
hidradenitis of both axillae and the inner thighs, with 
secondary yeast infections, and encroachment of the right 
neurovascular bundle, from February 6, 1995, forward, is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
headaches, from February 6, 1995, forward, is denied.


[Continued on next page]


Entitlement to an evaluation in excess of 10 percent for 
scarring of the right axilla, from February 6, 1995, forward, 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
scarring of the left axilla, from February 6, 1995, forward, 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
diarrhea, from February 6, 1995, forward, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


